United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3300
                                    ___________

Karen Starr,                           *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of South Dakota.
Shirley Chater, Commissioner of     *
Social Security,                    *        [Unpublished]
                                    *
           Appellee.                *
                               ___________

                                    Submitted: July 1, 1997
                                            Filed: July 9, 1997
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.

      Karen    Starr   appeals    the   district    court’s1
                                          order granting
summary judgment and affirming the Commissioner’s
decision to deny Starr disability benefits.        Having
carefully   reviewed   the   record   and  the   parties’
submissions, we affirm the judgment of the district court
on the basis of the reasons set forth in the district
court’s opinion. See 8th Cir. R. 47B.




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the District
of South Dakota.
A true copy.

      Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-